Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        DETAILED ACTION
Claims 1-20 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/03/2020, 10/05/2020, 12/14/2020, 09/09/2021 and  07/02/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupathy et al. (hereafter, “Pasupathy”), US 2020/0382387 A1, in view of Kavanaugh et al (hereafter, “Kavanaugh”), US    A1 .
Regarding claim 1, Pasupathy discloses 
a method of forwarding packets associated with a plurality of service classes of a QoS(quality of service) aware network link between a first forwarding node of a wide area network(WAN) and a second forwarding node of the WAN (Fig. 1, connection between two nodes), the method comprising:
designating an operational state of each service class to be a first state (i.e., SD-WAM leaf nodes may use TWAMP  or other measurement protocol to exchange test packets on its links to measure end-to-end metric for each application and/or application group, page 5 paragraph [0036], (i.e., SD-WAN leaf nodes  may associate each of  the applications with an application group/service class and store this information in the data structure, Fig. 2 and page 5 paragraph [0036] and pages 6-7 paragraphs [0047]-[0049]); 
identifying path quantifying metric (PQM) values for each service class while forwarding packets from the first forwarding node to the second forwarding node for each service class (i.e., Fig. 2 and page 5 paragraph [0036], 0033, 0049 disclose users may define desired levels for one or more of the metrics for the QoE that the users expect in service contracts, e.g., service level agreements (SLAs), with the service provider.  The desired level for the one or more metrics 
based on a first PQM value of a service link, changing the operational state of a first service class to a second state in order to reduce a number of packets forwarded to the second forwarding node for the first service class (Paragraphs 0033-0045 disclose each of the SD-WAN leaf nodes may monitor network performance over a period of time.  For example, each of the SD-WAN leaf nodes may feed the one or more learned metrics into a machine-learning model (which may execute on the leaf node, in some examples), such as a Support Vector Machine (SVM) model, K-nearest neighbors (KNN) model, logistic regression model, and/or deep learning model.  An SD-WAN leaf node may use the machine-learning model to classify the observed metrics and learn the accurate values over a period of time. That is, the links are continuously monitored and the performance metrics for latency, jitter, packet loss, etc. are correlated to arrive at the link MOS scores for different application categories. Thus a QoE measurement architecture includes network devices that each support the used protocol/technique and perform specific roles to start data sessions (otherwise referred to as "test sessions") and exchange test packets for the data sessions.  The test packets are exchanged with embedded metrics, such as timestamps, that are used to compute the metrics. And SDA controller send the recommend metric in order to avoid congestion, jitter, packet loss. Thus Pasupathy provide full network visibility on which links satisfy or does not satisfy desired SLA metrics in an SD-WAN network.  This enables discovery of paths/links in the SD-WAN that do not satisfy SLA requirements, which may be used to provide an indication to resolve the issue (e.g., by upgrading links). 

Kavanaugh teaches changing the operational state of a first service class to a second state  (i.e., the network device may be constantly monitoring the network characteristics, and if these characteristics change such that the agreed-upon QoS service level is no longer achievable, communicate with the QoS-aware application and inform it of the change, page 5 paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of Pasupathy to send a notification of the change to the first forwarding node after detecting a change in the operational state of the first service class as taught by Kavanaugh. One would be motivated to do so to ensure the desired QoS service level may be provided, Kavanaugh, page 1 paragraph [0007]).

Regarding claim 11, claim 11 comprises substantially similar limitations as claimed above in claim 1, claimed as  a non transitory machine readable medium storing a program that executed by at least one processing unit forwards packets as cited above in claim 1.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupathy et al. in view of Kavanaugh et al. and further in view of Guo et al. (US 2021/0126854 A1).

Regarding claims 2 and 12,  Pasupathy discloses 
assigning, to packets forwarded along different service classes (i.e., Fig. 2 and page 5 paragraph [0036], 0033, 0049 disclose users may define desired levels for one or more of the metrics for the 
The combination  of Pasupathy and Kavanaugh don’t close the mechanism of following limitations. In an analogous art, Guo discloses  sequence numbers based on service classes associated with the packets ([0052]: the router generates a PTS header for the packet and includes outputs of a selected path as a result in the PTS header), forwarding the packets with the assigned service class sequence numbers from the first forwarding node to the second forwarding node along their associated service classes  (Fig. 6A, [0056]: the PTS header includes port number to identify the class of traffic per path. [0044]: the network traffic class is critical or non-critical),  ([0052]: the router generates a PTS header for the packet and includes outputs of a selected path as a result in the PTS header. Fig. 6A, [0056]: the PTS header includes port number to identify the class of traffic per path. [0044]: the network traffic class is critical or non-critical). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Guo to the modified system of Pasupathy and Kavanaugh to provide systems and methods for a path selection by a network router are disclosed.  The router receives a data packet destined to travel a current path, as identified by a packet header, to a destination router.  The router determines whether the current path is the best path of a set of network paths for the data packet to travel to reach the destination router based on characteristics of a set of network paths (Abstract, Guo). 
Regarding claims 3 and 13, Guo discloses receiving, from the second forwarding node, the PQM values for the plurality of service classes ([0044], [0046]: the router makes a best-path determination based on network traffic class, i.e., critical or non-critical (=particular service class), and network path characteristics (=first and second metric values) of all paths (=first and second network links). [0014], [0017]: network path characteristics, such as latency, jitter, packet loss rate, etc. (=first and second metric values)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Guo to the modified system of Pasupathy and Kavanaugh to provide systems and methods for a path selection by a network router are disclosed.  The router receives a data packet destined to travel a current path, as identified by a packet header, to a destination router.  The router determines whether the current path is the best path of a set of network paths for the data packet to travel to reach the destination router based on characteristics of a set of network paths (Abstract, Guo). 
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupathy et al. in view of Kavanaugh et al. and further in view of Jain et al. (US 2020/0296011 A1).
Regarding claims 4 and 14, The combination  of Pasupathy and Kavanaugh don’t close the mechanism of following limitations. In an analogous art, Jain discloses wherein the second state is a congested state signifying that the first service class should be used less ([0007], [0034], [0036], [0043], [0076]: SD-WAN appliance uses SLA metrics, such as RTT, jitter, packet loss (=first and second PQM values)), to find optimal/best path (link/queue), i.e., first link (=first service class). [0007], [0044]: each link has multiple queues and each queue may be optimal for a certain data based on different QoE/SLA metrics. Note: the selected optimal/best path has the optimal/best metric. ([0036], [0043], [0069], [0076]: SD-WAN assigns the data packet to the first link based on QoE metrics. The first link is the optimal/best path (link/queue) (=first service class)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jain to the modified system of Pasupathy and Kavanaugh to provide techniques for evaluating traffic flows for a particular application and assigning the traffic originating from an unknown application to a link based on known application quality of experience metrics (QoE) (Abstract, Jain).
Regarding claims 5 and 15, Jain discloses wherein the second state is a failed state signifying that the first service class should be used less ([0007], [0034], [0036], [0043], [0076]: SD-WAN appliance uses SLA metrics, such as RTT, jitter, packet loss (=first and second PQM values), to find optimal/best path (link/queue), i.e., first link (=first service class). [0007], [0044]: each link has multiple queues and each queue may be optimal for a certain data based on different QoE/SLA metrics and “any technique performable on a per-link basis may also be performed on a per-queue basis within the respective link”. Note: the selected optimal/best path has the optimal/best metric). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jain to the modified system of Pasupathy and Kavanaugh to provide techniques for evaluating traffic flows for a particular application and assigning the traffic originating from an unknown application to a link based on known application quality of experience metrics (QoE) (Abstract, Jain).
Regarding claims 6 and 16, Jain discloses continuing to forward other packets along other service classes of the QoS ware network link while the first service class has a failed state ([0035]: application data include SLA parameters that are used to select the most SLA-compliant link available. [0074]: SD-WAN appliance receives application traffic, determines class of application, identifies SLA requirements, and chooses a link for the application traffic based on these SLA different classes may be more prevalent than other classes (=high-priority application). SLA-WAN appliance then determines that QoE metrics of the first link satisfy the SLA metrics for the determined class of the application. [0004], [0040]: the metrics of the links are dynamic based on current aspects of the network. [0033]: SD-WAN appliance uses real-time performance monitoring to measure metrics, such as path delay, packet jitter, packet loss, etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jain to the modified system of Pasupathy and Kavanaugh to provide techniques for evaluating traffic flows for a particular application and assigning the traffic originating from an unknown application to a link based on known application quality of experience metrics (QoE) (Abstract, Jain).
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupathy et al. in view of Kavanaugh et al. and further in view of Jain et al. and further in view of Nemirovsky et al (hereafter, “Nemirovsky”), US 2017/0366445 A1.

Regarding claims 7 and 17, Pasupathy discloses the mechanism of service classes in (i.e., page 7 paragraphs [0048]-[0049]). The combination  of Pasupathy, Kavanaugh and Jain don’t close the mechanism of following limitations. In an analogous art, Nemirovsky discloses wherein the first service class has first, second and third possible states, the third state is degraded state signifying that the first service class should be used less (paragraph [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nemirovsky to the modified system of 

Regarding claims 8 and 18, Pasupathy discloses the mechanism of PQM values Fig. 2 and page 5 paragraph [0036], 0033, 0049 disclose users may define desired levels for one or more of the metrics for the QoE that the users expect in service contracts, e.g., service level agreements (SLAs), with the service provider.  The desired level for the one or more metrics (referred to herein as "SLA metrics") are typically user configurable values and are derived through trial and error methodologies or benchmark test environment versus user experience or realistic best application metrics.  Network devices 13 of SD-WANsss 7 (e.g., SD-WAN appliance 18) may determine a best path to forward traffic flows based on the SLA metrics). 
Pasupathy, Kavanaugh and Jain do not disclose the mechanism of following limitations. In an analogous art, Nemirovsky discloses using two different threshold values for the PQM value identified for the first service class to determine whether the first service class has failed or is degraded  (Paragraph 0093-0095 discloses to classify CSPs, there is a continuous monitoring of the tunnels which dynamically reacts when a tunnel violates some criteria.  For example, CSPs may be classified according to their throughput.  In a complementary classification, CSPs may be classified according to their packet loss metrics.  For example, category A includes the CSPs with a throughput higher than a specific threshold while category B has the CSPs with throughput below that threshold but with low packet loss). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of .
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupathy et al. in view of Kavanaugh et al. and further in view of Hughes et al. (US 2007/0115812 A1).
Regarding claims 9 and 19, The combination  of Pasupathy and Kavanaugh don’t close the mechanism of following limitations. In an analogous art, Hughes discloses wherein each service class is associated with a different QoS offered for packets using that service class ([0045]: a single IPSEC tunnel has multiple QoS levels. Fig. 4, [0034]-[0035]: each QoS level (=service class) has a QoS level sequence number counter for sequence numbers that may be numerical, i.e., 1, 2, 3… and alphabetical, i.e., A, B, C… (=unique sequence number range). Fig. 5, [0047]: source network device determines a sequence number for the data packet and then marks the data packet with the sequence number in steps 530, 550. For example, in Fig. 4 the packet 437 has sequence number 1 (=sequence number) of QoS level 0 (=first service class)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hughes to the modified system of Pasupathy and Kavanaugh to provide providing communications using sequence numbers for  multiple quality of service (QoS) levels (Abstract, Hughes). 
Regarding claims 10 and 20, Hughes discloses wherein the packets are queued for shorter durations when the packets use a service class with higher QoS value than packets that use a service class with a lower QoS value ([0045]: a single IPSEC tunnel has multiple QoS levels. Fig. QoS level (=service class) has a QoS level sequence number counter for sequence numbers that may be numerical, i.e., 1, 2, 3… and alphabetical, i.e., A, B, C… (=unique sequence number range). Fig. 5, [0047]: source network device determines a sequence number for the data packet and then marks the data packet with the sequence number in steps 530, 550. For example, in Fig. 4 the packet 437 has sequence number 1 (=sequence number) of QoS level 0 (=first service class)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hughes to the modified system of Pasupathy and Kavanaugh to provide providing communications using sequence numbers for  multiple quality of service (QoS) levels (Abstract, Hughes). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matthews et al. (US 10,320,691 B1) discloses first and second metric values in Fig. 8: blocks 820, 835. col. 28 ll. 21-28: a particular path of multiple paths is selected based on a load-balancing mechanism on weights, i.e., a weight of path A is 4 and a weight of path B is 5. col. 28 ll. 47-48: weights of paths are adjusted dynamically based on metrics. col. 19 ll. 16-18, 24-26, 35-38 and col. 30 ll. 60-64: metric may be drop counters, delay, bandwidth, throughput, latency, congestion, etc.).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413